DETAILED ACTION
Remarks

The instant application having Application No. 15/435,115 filed on February 16, 2017.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3, 5-14 and 16-18 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The rejection of claims 1, 3, 5-14 and 16-18 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment and explanation of the claims.

Examiner’s Statement of Reasons for Allowance
Claims 1, 3, 5-14 and 16-18 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 3, 5-14 and 16-18 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Bala et al. (US PGPUB 2014/0146055 A1) discloses a process of migrating a source system into a standardized virtual environment, virtual machine instances of the source system executing in a hypervisor are snapshotted as virtual machine images in an operational repository of the hypervisor. The virtual machine images in the operational repository are short-term snapshots. From time to time during the migration process, long-term snapshots of the source system are created by checking given ones of the virtual machine images from the hypervisor operational repository into an image library as image objects. 
Prior art of record Bang et al. (US PGPUB 2013/0046585 A1) discloses a remote program development mediation system and method for enabling remote program development by mediating a program development contract between a development consignor and a developer, constructing the development environment of a developer terminal for developing a program in a Client/Server (C/S) environment in a virtualization server, and allowing a virtualization server to provide the developer terminal with a development tool image of a virtualized development framework. When a consignor requests a plurality of development pools to develop programs, a chronic difficulty to secure developers can be solved, and developers can develop programs remotely.
Prior art of record Tomioka et al. (US PGPUB 2013/0238675 A1) discloses an information processing apparatus applied to a client management system managing desktop environments of client terminals comprises a first controller and a second controller. The first controller controls creation processing for first image files which are disk image files for the desktop environments and contain no information unique to the client terminals and difference files for formation of second image files respectively containing information unique to the client terminals based on the first image files. The second controller controls deletion processing for the difference file for which the second image file is completely acquired by a corresponding client terminal. 
Prior art of record Suarez et al. (US PGPUB 2017/0177877 A1) discloses a request to scan a software image for specified criteria is received, the software image comprising layers stored in a first data store. Metadata in a second data store, different from the first data store, is searched through to obtain information corresponding to the software image. A first set of the layers that matches the specified criteria is determined, based at least in part on the information. The first set of layers is marked as un-referenceable. Asynchronous to fulfillment of the request, a second set of layers of the layers to be deleted is determined, based at least in part on the metadata, the second set of layers including layers marked as un-referenceable, and the second set of layers is deleted. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “wherein the plurality of environments includes a first environment and a second environment, wherein a first predetermined time is managed as a condition for the first environment and a second predetermined time is managed as another condition for the second environment, wherein, in a case where a time elapsed after a system image file, to which -2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit 2168 Amendment for Application No.: 15/435115 Attorney Docket: 10162064US01 a value of an attribute corresponding to the first environment is assigned, is created exceeds the first predetermined time, it is determined that the system image file is to be deleted, wherein, in a case where a time elapsed after a system image file, to which a value of an attribute corresponding to the second environment is assigned, is created exceeds the second predetermined time, it is determined the system image file is to be deleted, and wherein the second predetermined time is longer than the first predetermined time, and a difference between the first predetermined time and the second predetermined time is equal to or longer than the first predetermined time.”

Independent claim 14 is similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168